[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON INTERVENING DEFENDANT'S MOTION TO OPEN JUDGMENT DATED AUGUST 2, 2002
The Court having vacated its order of July 8, 2002 granting Anchor Reef Club at Branford LLC's (Anchor Reef) motion to intervene on February 19, 2003 because it was improvidently granted, the following entitled motion filed by Anchor Reef "INTERVENING DEFENDANT'S MOTION TO OPEN JUDGMENT AND FOR DETERMINATION OF THE PARTIES' INTERESTS IN AND TO THE COMPENSATION AWARD" is denied.
  Robert I. Berdon Judge Trial Referee
CT Page 3780